As filed with the Securities and Exchange Commission on November 7, 2016. Registration No. 333– UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RESOLUTE ENERGY CORPORATION (Exact name of registrant as specified in its charter) And the Guarantors named in the “Table of Co-Registrants” below (Exact name of the registrant as specified in its charter) DELAWARE 27-0659371 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 Lincoln Street, Suite 2800 Denver, Colorado 80203 303-534-4600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Michael N. Stefanoudakis 1700 Lincoln Street, Suite 2800 Denver, Colorado 80203 303-534-4600 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Ronald R. Levine, II Davis Graham & Stubbs LLP 1550 Seventeenth Street, Suite 500 Denver, Colorado 80202 (303) 892-9400 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time after the effective date of this registration statement as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.☐
